Citation Nr: 0722046	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the reduction of the veteran's disability rating for 
hypertension, from 40 percent to 10 percent, effective July 
1, 2005, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's mother


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1995 
to May 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

In April 2007 statement, the veteran raised a claim for 
entitlement to service connection for headaches, to include 
as secondary to service-connected hypertension.  This issue 
is referred to the RO for action deemed appropriate. 


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO reduced the 
disability evaluation for the veteran's service-connected 
hypertension from 40 percent to 10 percent, effective July 1, 
2005.

2.  The RO's decision to reduce the evaluation for 
hypertension from 40 percent to 10 percent disabling was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-
connected hypertension from 40 percent to 10 percent 
disabling was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.344, 4.104, 
Diagnostic Code 7101 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim that a reduction in the 
disability evaluation for service-connected hypertension was 
improper, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
reduction of the disability evaluation, a January 2005 rating 
decision and January 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in her possession that pertained to the issue of 
the reduction.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At the April 2006 Board 
hearing, the veteran submitted additional medical evidence 
with a waiver of her right to have the RO readjudicate her 
claim with the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

In August 1995, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation, effective 
May 2, 1995.  By a May 2003 rating decision, the RO assigned 
a 40 percent evaluation, effective March 5, 2005.  In 
November 2004, the veteran filed a claim for entitlement to 
an increased evaluation.  In a January 2005 rating decision, 
the RO proposed reducing the veteran's disability evaluation 
from 40 percent to 10 percent.  In an April 2005 rating 
decision, the RO reduced the disability evaluation from 40 
percent to 10 percent, effective July 1, 2005. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that she has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By a January 21, 2005 
rating decision and January 25, 2005 letter to the veteran, 
the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in an April 18, 2005 letter 
and the effective date of the reduction was July 1, 2005.  
The RO satisfied the requirements by allowing a 60-day period 
to expire before assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the veteran's 40 percent disability 
evaluation was awarded effective March 5, 2003, and was 
reduced effective July 1, 2005, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.  Under 38 C.F.R. § 
3.344(c), a reexamination that shows improvement in a 
disability warrants a reduction in the disability evaluation. 

For hypertension, a 10 percent evaluation is warranted for 
diastolic pressure of predominantly 100 or more, systolic 
pressure of predominantly 160 or more, or where an individual 
has a history of diastolic pressure of predominantly 100 or 
more and requires continuous medication for control.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent 
evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more; a 40 percent evaluation is 
warranted for diastolic pressure that is predominantly 120 or 
more; and a maximum 60 percent evaluation is assigned for 
diastolic pressure of predominantly 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

October 2004 VA medical records contained blood pressure 
testing results of 160/110, 190/140, 176/100, and 207/122.  
November 2004 VA records showed baseline blood pressure of 
109/85 and maximum blood pressure of 160/115.  December 2004 
VA records showed blood pressure of 138/79, 130/70, 130/77, 
and 136/86.  

In a December 2004 lay statement, the veteran stated that she 
was currently taking multiple medications and had frequent 
doctor visits due to headaches, elevated blood pressure, and 
chest pain.  She stated that the medication made her drowsy 
and altered her ability to concentrate and function on her 
job, and that accordingly, she did not take her medication as 
prescribed.  In December 2004 lay statements, T.I. stated 
that due to the veteran's hypertension, the veteran was 
distracted, forgetful, had concentration difficulty, and 
headaches, and became sleepy 15 minutes after taking her 
hypertension pills.  E.M. stated that the veteran's blood 
pressure had worsened, that the medications made her groggy 
and inattentive, and that she couldn't always take her 
medication due to her job.  The veteran's grandmother stated 
that the veteran did not take her medication every day 
because it made her sleepy and she needed to work.  The 
veteran's grandmother stated the veteran had daily headaches.  
The veteran's mother stated that the veteran took 11 pills 
per day, had headaches, dizziness, and forgetfulness, and 
could not take her medication every day due to her job.  

A January 2005 VA hypertension examination was conducted.  
The veteran reported that her multiple medications controlled 
her blood pressure fairly well.  She reported that she was 
able perform her job as a cake decorator, had not missed work 
in the last year, and had no difficulty in the activities of 
daily living.  She was able to walk and stand for 9 hours 
daily, as was required by her job.  Upon examination, there 
were blood pressure readings of 126/80, 126/82, and 128/82.  
The diagnosis was hypertension, under treatment.

In a January 2005 lay statement, the veteran stated that she 
was taking 11 pills per day for hypertension, which made her 
drowsy and made it difficult to work.  In a February 2005 
statement, the veteran asserted that the only reason her 
blood pressure readings showed improvement was due to her 
medications.  She reported that the medications made her 
drowsy, groggy, and impaired her concentration. 

January 2005 VA medical records showed blood pressure of 
126/94.  February 2005 VA records showed blood pressure of 
138/82.  March 2005 VA records showed blood pressure of 
138/86.  July 2005 VA records showed blood pressure of 126/94 
and 133/90.  

In an August 2005 lay statement, the veteran asserted that 
her blood pressure was elevated to 140 or above every day 
that she did not take her medication.

At the April 2006 Board hearing, the veteran reported 
headaches, occasional chest pains, and that the medication 
made her sleepy.  She reported that she took seven pills in 
the morning for her blood pressure.  The veteran's mother 
stated that the veteran could not take her medications in the 
morning because they made her sleepy and she had to work.  

April 2006 VA medical records showed blood pressure of 138/86 
and 177/104.

The Board finds that the evidence of record demonstrates that 
the RO's reduction of the disability evaluation from 40 
percent to 10 percent was warranted.  Here, the medical 
evidence of record beginning in December 2004 shows that the 
veteran's blood pressure was improved such that the readings 
only supported a 10 percent evaluation.  The medical evidence 
of record thus showed an improvement in the veteran's 
hypertension.  38 C.F.R. § 3.344(c).  Accordingly, the RO's 
reduction of the evaluation was proper.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The rating reduction for hypertension from 40 percent to 10 
percent disabling was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


